DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2022 has been entered. Claims 1, 2, 4-7, 9, and 10 are pending.

Response to Arguments
Applicant's arguments filed 01 March 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1. Applicant states Huang in view of Zhao does not teach the following subject matter of Claim 1:
the clock data recovery circuit output the feedback signal having a low voltage level when a phase of the data signal is the same as a phase of a clock signal of the clock data recovery circuit, and 

 (1) Huang does not determine whether the interference event occurs to the input signal 40 by comparing the phase of the input signal 40 with the phase of the CDR circuit 411b;
(2) When it is determined that no interference event occurs, Huang maintains the operating parameters of the receiving circuit 411 at normal parameters, the CDR circuit 411b of Huang does not output the output data D2 having the low-voltage level to the timing controller 310; and
(3) In the relevant content of Zhao, a drive circuit 20 of Zhao case also does not disclose the technical content of the method of determining whether the interference event occurs or the operation method of the clock data recovery circuit in the present application.
The Examiner respectfully disagrees with Applicant’s statements. Regarding (1) Huang teaches : 
[0065] FIG. 12 is a schematic circuit block diagram of the CDR circuit 411b depicted in FIG. 4 according to an embodiment of the invention. In the embodiment illustrated in FIG. 12, the CDR circuit 411b includes phase detector (PD) 1210, a charge pump (CP) 1220, a low pass filter (LPF) 1230 and a voltage controlled oscillator (VCO) 1240. The PD 1210 receives the input signal D1 from the receiving amplifier 411a and receives an output clock CLK from the VCO 1240. According to a phase of the output clock CLK, the PD 1210 may sample a data component from the input signal D1 to generate the output data D2 to the driving circuit 412. In addition, the PD 1210 may compare/detect a phase relation between a clock component and the output clock CLK of the input signal D1 and then, provide the detection result to the CP 1220. 

[0031] … The receiving amplifier 411a may receive the input signal 40. The receiving amplifier 411a may perform an equalization operation and/or a gain operation on the 

	Input signal D1 is data signal 40 amplified. The receiving amplifier applies gain to data signal 40 to generate D1. Amplification does not change the phase data contained in data signal 40. Therefore, D1 contains the same phase data as data signal 40.
The phase data in the clock component of D1 is equivalent to the phase data in the clock component of data signal 40. 
The output clock CLK is generated by VCO 1240 and construed as the claimed clock signal of the clock data recovery circuit. 
Huang therefore teaches determining the interference event occurs by comparing the phase relationship between a phase of the data signal and a phase of the clock signal of the clock data recovery circuit.
Regarding (2) The detection result signal is construed as the claimed feedback signal. Huang teaches generating a detection result signal that is determined by the occurrence of an interference event. The detection signal for the case of no interference event results in no change to the data signal, the detection signal when there is an interference event causes the gain of D1 to be increased in the receiving amplifier. 
Huang does not teach the detection result signal is output to the timing controller to control the timing controller to increase the gain of the data signal 40. 
The effect of the detection (feedback) signal on the data signal does not mean the detection (feedback) signal exists only when the interference event occurs.
Huang teaches [0047] An output terminal of the AND gate AND1 is coupled to the control circuit 422 to provide the detection result to the control circuit 422.

Regarding (3) Huang teaches a clock recovery system that controls the gain of the data signal in the source driver. Huang does not teach a source driver sending a generated feedback signal to a timing controller for commanding the timing controller, instead of the source driver to adjust gain of the data signal. 
The teaching necessary to make Huang teach the cited limitations are 
Providing a feedback signal from a source driver to a timing controller
The timing controller use the feedback signal to adjust the gain of a data signal before it is output to the source driver.
Zhao teaches both of these concepts in sufficient detail to be relevant.

The remainder of Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2020/0265766) in view of Zhao (US 2021/0020136).  All reference is to Huang unless otherwise indicated. 

Claims 1 and 6 (Currently Amended), Huang teaches a display driving device and an anti-interference method for a display driving device comprising:
a timing controller [fig. 4 @310], configured to output a data signal [¶0029, “A data signal provided by the timing controller 310 may serve as an input signal 40 of the source driving circuit 410”]; and 
a source driver [fig. 4 @400,  ¶0029, “In the embodiment illustrated in FIG. 4, the integrated circuit 400 includes a source driving circuit 410 and an anti-interference circuit 420”], coupled to the timing controller [¶0029, “The source driving circuit 410 is coupled to the timing controller 310”], and configured to 
detect an interference event [¶0034, “the anti-interference circuit 420 may detect a frequency of the input signal 40, a common-mode level of the input signal 40, a swing of the input signal 40, an error code count of the output data D2 and/or other electric characteristics to obtain a detection result (i.e., the determination result)”] according to the data signal [fig. 4 @40] and 
output a feedback signal [¶0041 detection result signal] in response to a detection result of the interference event [¶0041, “the interference detector circuit 421 may detect the input signal 40 or the output data D2 to obtain a detection result. The detection result may indicate whether the interference event occurs. The control circuit 422 is coupled to the interference detector circuit 421 to receive the detection result. The control circuit 422 may determine whether to adjust the at least one operation parameter of the receiving circuit 411 according to the detection result”], wherein 
the source driver [fig. 4 @310] comprises:
a clock data recovery circuit [figs. 4 @411 and 420], configured to 
receive the data signal [fig. 4 @40] and 
perform a phase lock operation on the data signal [¶0065, “ PD 1210 may compare/detect a phase relation between a clock component and the output clock CLK of the input signal D1 and then, provide the detection result to the CP 1220”, ¶0031, “The receiving amplifier 411a may receive the input signal 40. The receiving amplifier 411a may perform a gain operation on the input signal 40 based on one or more operation parameters to generate an input signal D1” , data signal 40 is construed equivalent to input signal D1 for the phase relation check which ¶0065 teaches is performed on D1 because amplifying 40 to generate D1 changes the amplitude but not the phase relationships in 40],  wherein the source driver [fig. 4 @400] 
determines whether the interference event occurs according to a result of locking the data signal by the clock data recovery circuit [¶0005, “when no interference event occurs yet, the CDR circuit disposed inside the source driving circuit 122 may correctly lock the data signal Rx, i.e., a phase of the data signal Rx meets a phase of the clock signal CDR_CLK. When an interference event occurs, the RF noise 111 may interfere with the data signal Rx, such that the phase of the data signal Rx may not meet the phase of the clock signal CDR_CLK. Namely, the CDR circuit disposed inside the source driving circuit 122 may trigger loss of lock to the data signal Rx”], wherein the clock data recovery circuit [fig. 6 @421] output the feedback signal [¶0041 detection result signal] having a low voltage level [¶0048 teaches the output of fig. 7 @AND1 (detection result signal) is low when an interference event has not occurred”] when a phase of the data signal [¶0065 “clock component of input signal is the same [¶0005 teaches when phases are the same- no interference event] as a phase of a clock signal [fig, 12 @CLK] of the clock data recovery circuit [¶0065, “PD 1210 receives the input signal D1 from the receiving amplifier 411a and receives an output clock CLK from the VCO 1240, the PD 1210 may compare/detect a phase relation between a clock component and the output clock CLK of the input signal D1 and then, provide the detection result to the CP 1220”], and
output [¶0047, “An output terminal of the AND gate AND1 is coupled to the control circuit 422 to provide the detection result to the control circuit 422”] the feedback signal [¶0041 detection result signal, ¶0041 also teaches the detection result is a yes/no indicator of the existence of an interference event] having a high-voltage level [¶0048 teaches fig. 7 @AND1 output (detection result signal to fig. 7 @422) is high when an interference event occurs] when the phase of the data signal and the phase of the clock signal of the clock data recovery circuit are different [¶0005 teaches when phases are not equal-an interference event occurred] 
Huang does not teach the source driver outputs the generated feedback signal to the timing controller wherein the timing controller adjusts a signal strength of the data signal according to the feedback signal
Zhao teaches a source driver [fig. 3 @20] outputs a generated feedback signal [¶0043, “trigger 25 can send a high-level or low-level signal to the receiving unit 12 based on a determining result”] to the timing controller [fig. 3 @10], wherein 
the timing controller [fig. 3 @10] adjusts a signal strength of the data signal [¶0038, “the source driver 21 triggers the timing controller 10 to directly record the current display data signal.  However, if the source driving verification signal generated according [¶0038 teaches a first detection result triggering the timing controller to adjust the data signal and a second detection result stops triggering the timing controller] to the feedback signal [fig. 3 @trigger signal or detection result]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a timing controller that controls the amplitude of a data signal based on a feedback signal, as taught by Zhao into the display driving device and anti-interference method, taught by Huang, in order to add a verification mechanism, whereby the present disclosure is capable of minimizing the amplitude of data signals to reduce electromagnetic interference while ensuring an accuracy of data transmission (Zhao: ¶0034).
 
Regarding Claims 2 and 7 (Original), Huang in view of Zhao teaches the display driving device and an anti-interference method for a display driving device according to Claims 1 and 6, wherein 
when the source driver detects the interference event [Huang in Claim 1 teaches the source driver detecting an interference event and generating a detection signal], 
the timing controller increases the signal strength of the data signal according to the feedback signal [Zhao in Claim 1 teaches the timing controller 

Regarding Claims 4 and 9 (Previously Presented), Huang in view of Zhao teaches the display driving device and an anti-interference method for a display driving device according to Claims 1 and 6, wherein 
when the phase lock operation performed by the clock data recovery circuit on the data signal enters a loss-of-lock state [Abstract, “the CDR circuit disposed inside the source driving circuit 122 may trigger loss of lock to the data signal Rx”], the source driver determines that the interference event occurs [¶0034, “The anti-interference circuit 420 may determine whether to adjust the at least one operation parameter of the receiving circuit 411 according to the detection result”, ¶0041, “The detection result may indicate whether the interference event occurs”].

Regarding Claims 5 (Original) and 10 (Previously Presented), Huang in view of Zhao teaches the display driving device according to Claim 1 and an anti-interference method for a display driving device according to Claim 6, wherein 
the feedback signal [Huang: output of fig. 3 @25] is a hardware pin signal [construed as a signal transmitted over a single conductive line; Huang: ¶0038 teaches the trigger signal has a first state that triggers the timing controller to adjust the data signal and a second state wherein the triggering is stopped (i.e. a digital (1/0) signal, commonly transmitted over a single line] or a differential signal [alternate limitation not addressed].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694